Citation Nr: 0029922	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.  This appeal arises from a June 1998 rating 
decision of the Department of Veterans Affairs (VA), Chicago, 
Illinois, regional office (RO).

In September 2000, a hearing was held in Chicago, Illinois, 
before the Board of Veterans' Appeals (Board) veterans law 
judge rendering this decision, who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 1991 & Supp. 1999).  


REMAND

The veteran contends that he is unable to work due to 
physical disabilities, and that he is therefore entitled to 
nonservice-connected pension benefits.  At his hearing in 
September 2000, the veteran indicated that he was found 
disabled by the Social Security Administration (SSA).  The 
records before the SSA administrative law judge (ALJ) upon 
which the decision was based, as well as the decision itself, 
are not in the claims folder and should be obtained.

VA has a duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107(a).  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain from SSA the 
complete evidentiary record considered in 
the veteran's award of disability 
benefits by that agency.

2.  Following the above, any additional 
development deemed necessary for 
readjudication of the issue of 
entitlement to nonservice-connected 
pension benefits should be accomplished.  

If the claim remains denied, an appropriate supplemental 
statement of the case should be issued, and the veteran 
should be afforded the opportunity to respond.  Thereafter, 
and if otherwise appropriate, the case should be returned to 
the Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



